Citation Nr: 1132606	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-35 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a right ankle disability.

4.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a back disability.

5.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension.

6.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a heart disability, to include cardiac arrhythmia.
7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for as a seizure disorder claimed as epilepsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied on the merits in a January 2002 rating decision, and reopening of the claim was denied in a January 2003 rating decision; the Veteran did not perfect an appeal in regard to either decision.
2.  Service connection for left knee disability, back disability, right ankle disability and hypertension was denied on the merits in a January 2002 rating decision; the Veteran did not appeal.

3.  Service connection for a heart disability was denied in a December 1996 Board decision.

4.  Evidence received since the January 2003 rating decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.

5.  Evidence received since the January 2002 rating decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claims for service connection for left knee, right ankle or back disability, or hypertension.

6.  Evidence received since the December 1996 Board decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for a heart disability to include cardiac arrhythmia.

7.  Asthma has not been present at any time during the pendency of this claim.

8.  A seizure disorder claimed as epilepsy was not present in service or within a year of separation from service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).

2.  New and material evidence has not been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).

3.  New and material evidence has not been received to reopen the claim for service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).

4.  New and material evidence has not been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).

5.  New and material evidence has not been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).

6.  New and material evidence has not been received to reopen the claim for service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).

7.  Asthma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2010).

8.  A seizure disorder to include epilepsy was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially consider certain preliminary matters and will then address the legal criteria and the facts of the case at hand.


I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO sent the Veteran two letters informing him consistent with the VCAA in March 2006, prior to the initial rating decision on appeal.  The letters informed him with respect to the timing requirements involving initial-disability-rating and effective-date elements of a service-connection claim.  

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the March 22, 2006, letter advised him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letter also informed the Veteran of the basis for the prior denials.  Inasmuch as the RO did not fully identify which prior rating decision was the basis for the prior denials, the Board finds this inconsequential because the description of the basis for the denials and the evidence needed to reopen was not inaccurate.  Any error was no more than harmless error.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  The Veteran's service treatment records (STRs) are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  The Board notes that the Veteran's service records were initially considered lost and the claims folder was rebuilt when the claim was adjudicated in September 2006.  Since that time, notations in the claims folder indicate that the missing records have been found and associated with the folder.  The Veteran has asserted that he did not have a medical examination at separation from service and this is documented in the records.  The Board finds no basis to conclude that outstanding records exist at this time, and concludes that additional searching would be futile.

The Veteran has not been afforded VA medical examinations in response to the claims.  Regarding his claims to reopen, VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).  

With respect to the two service connection claims, there is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected disorder and the currently claimed disorder.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  There was no indication of seizures or asthma in service and there is no current finding of asthma.  Seizure disorders are not attributed to service and have been noted to have started in 2001 at a time of alcohol withdrawal.  

Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that the Veteran has a current disorder which is in any way related to his period of service, to include presumptively, or to any service-connected disorder.  Given these matters of record, there is no competent evidence that the aforementioned claimed condition may be associated with the claimant's active military service or a service-connected disorder.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  Id.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as psychoses and other organic disease of the nervous system, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Claims to Reopen

Historically, the Veteran's original claim of service connection for a bilateral knee disability, a bilateral ankle disability and a heart disability were denied in a rating decision in June 1991; the Veteran perfected an appeal.  In December 1996, the Board denied these claims.  The Veteran's petition to reopen the claims for the right ankle and the knees was denied in a rating decision in December 1999 which also denied service connection for back disability.  The VA readjudicated and denied these claims in a January 2002 rating decision following the passage of the VCAA.  The January 2002 rating also denied the Veteran's claim for service connection for hypertension.  Although the Veteran submitted an NOD, he did not thereafter perfect his appeal by filing a timely Substantive Appeal after issuance of the SOC.  However, following communications from the Veteran, the RO issued a rating decision in January 2003 denying a petition to reopen the claim for service connection for the right knee disability with arthritis.  The Veteran did not appeal this decision.  Accordingly, the January 2003 rating decision is the last final denial of the claim for the right knee disability, whereas the January 2002 rating decision is the last final denial of the claims for the left knee disability, right ankle disability, back disability and hypertension.  The 1996 Board decision is the last final decision of the claim for heart disability.

Bilateral Knee and Right Ankle Disabilities

The evidence of record as of the last final denial in January 2003 for the right knee and in January 2002 for the left knee and right ankle consisted of service treatment records (STRs), VA and post-service private records.  STRs show no indication of knee injury or complaint.  The Veteran suffered bilateral patella ligament ruptures in 1988.  A July 1988 private report shows left knee rupture and repair related to playing sports.  A November 1988 private report reflects that the right knee patella tendon ruptured and the right ankle was fracture while stepping off a curb.  He underwent repair of the right and left patella tendons and the right ankle.  A December 1995 private orthopedic consultation report reflects that the Veteran reported the injuries in 1988 only.  

A report of VA examination in May 1991 revealed a report of a fractured ankle in service while on duty at Fort Meade.  The Veteran also reported tearing his patella tendons jumping into a foxhole during AIT in Georgia in 1986.  He reported that this resulted in three surgeries.  The diagnosis was fracture of the right ankle by history and bilateral torn patellar tendons, postoperative, with residuals.  

A report of VA examination in April 1995 reveals that the Veteran had bilateral knee pain due to status post bilateral quad tendon ruptures.  He also had right ankle pain due to status post right ankle fracture.  X-rays of the right ankle revealed no degenerative disease.

A statement from a comrade dated in November 1999 notes that the individual served with the Veteran and remembers that the Veteran arrived at the unit with a profile for no running or prolonged.

A June 2001 emergency room record shows treatment for a right knee sprain.  

VA treatment record dated in July 2001 shows that the Veteran continues to have bilateral knee difficulties and uses a cane to relieve pressure from osteoarthritis in the bilateral knees.  

In September 2002, following the January 2002 rating decision, the Veteran submitted a copy of his Social Security Administration (SSA) award dated in October 1993.  He was found disabled due to disorders of the muscle, ligament and fascia and osteoarthritis and allied disorder.  

VA treatment records dated through June 2006 continue to show complaints related to bilateral knee and right ankle pain.  

The Board finds that none of the evidence added to the record is new and material as to the claims for either knee or the right ankle denied in January 2002 and January 2003.  There continues to be no evidence of knee injury prior to the July and November 1988 post-service tendon ruptures.  Accordingly, in the absence of any evidence that the tendon ruptures diagnosed in July and November 1988 are related to service, the new evidence does not establish a viable claim for service connection and is thus not material.  Similarly, in the absence of any evidence that the right ankle fracture diagnosed in November 1988 is related to service, the new evidence does not establish a viable claim for service connection and is thus not material.  As to the contention that there is osteoarthritis of the knee years later as a result of the ruptures that is related to service, the Board notes this is not new and material because again it does not relate to an unestablished fact, as the ruptures occurred post-service.  

Moreover, the Veteran has added nothing new to his account since January 2002 and January 2003 to make it other than redundant of the evidence previously considered.

In sum, the evidence received since January 2002 and January 2003 shows continued complaint of right ankle and bilateral knee disability, but contains no new medical or lay evidence that is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for a bilateral knee or right ankle disability.  Moreover, the new evidence does not relate to any previously unproven element of the claim.  Shade, supra.

The Board accordingly finds that new and material evidence has not been received to reopen the claim for service connection for a heart disability, and that the benefit sought on appeal must therefore be denied.

Back Disability and Hypertension

The evidence of record as of the last final denial in January 2002 consisted of service treatment records (STRs), VA and post-service private records.  Hypertension or back complaints or disability were not shown in service.  A report of VA examination in May 1991 revealed blood pressure was 150/80 and there was no diagnosis of hypertension or back disability.  In a private treatment record dated in July 1988 blood pressure was 132/80.

Hypertension is noted in VA treatment records dating from July 2001.  However, no treatment records dated through January 2002 show back disability or complaints.  The Veteran urged in August 2001 that he had not been able to attend school due to his knee and back.  He did nonetheless submit a copy of his college registration for classes starting in July 2001.

Additional evidence received since January 2002 consists of VA and private treatment records documenting continued treatment for hypertension.  He has had no complaints or findings related to his back documented in the VA treatment records dated through June 2006.  Primary care evaluations fail to show problems with the spine but do show complaints and findings related to other areas.

The Board finds that none of the evidence added to the record is new and material.  Although there is hypertension, this was noted at the time of the January 2002 rating decision.  There is no evidence purporting to relate the hypertension to service and is thus the evidence added is not material.  

Moreover, there is no current back disability.  Accordingly, in the absence of any diagnosed underlying malady or condition, the new evidence does not establish a viable claim for service connection and is thus not material.

Additionally, the Veteran has added nothing new to his account since January 2002 to make it other than redundant of the evidence previously considered.

In sum, the evidence received since January 2002 shows no documented complaints of back disability, and contains no new medical or lay evidence that is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for a back disability.  Additionally, the evidence received since January 2002 shows ongoing hypertension but does not related the condition to service, and contains no new medical or lay evidence that is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for hypertension.  Moreover, the new evidence does not relate to any previously unproven element of the claim.  Shade, supra.

The Board accordingly finds that new and material evidence has not been received to reopen the claim for service connection for hypertension or a back disability, and that the benefit sought on appeal must therefore be denied.

Heart Disability

Addressing the claim for heart disability, the evidence of record as of the last final denial in December 1996 consisted of service treatment records (STRs), VA and post-service private records.  STRs showed no heart abnormality.  A chest X-ray taken in conjunction with a total knee arthroplasty in July 1988 revealed heart slightly enlarged with a small apical pericardial fat pad and no mediastinal abnormalities.  A report of VA examination in May 1991 revealed regular sinus rhythm without murmur, friction rub, thrill, cardiomegaly or gallop.  The Veteran reported that he had been told following a stress test in service that he had a cardiac arrhythmia.  Blood pressure was 150/80.  The diagnosis was cardiac arrhythmia by history.

Additional evidence received since December 1996 consists of VA and private treatment records documenting hypertension since approximately 2001.  There is no confirmed cardiac diagnosis.  A December 2005 primary care note included cardiovascular review showing heart rhythm and rate was regular and without murmur, gallop or rub, carotid was timely PMI was medial.  The cardiovascular diagnosis was blood pressure suboptimal.  

The Board finds that none of the evidence added to the record is new and material.  Although there is a diagnosis of hypertension, there continues to be no medical diagnosis of heart disability.  The Veteran has not complained of heart-related problems and the only cardiovascular issue documented is hypertension.  Accordingly, in the absence of any diagnosed underlying malady or condition, the new evidence does not establish a viable claim for service connection and is thus not material.

Moreover, the Veteran has added nothing new to his account since December 1996 to make it other than redundant of the evidence previously considered.

In sum, the evidence received since December 1996 shows continued complaint of heart disability, but contains no new medical or lay evidence that is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for a heart disability.  Moreover, the new evidence does not relate to any previously unproven element of the claim.  Shade, supra.

The Board accordingly finds that new and material evidence has not been received to reopen the claim for service connection for a heart disability, and that the benefit sought on appeal must therefore be denied.

Service Connection

Asthma

The Veteran asserts he has asthma.  Service treatment records are negative for complaints, findings or diagnosis of asthma or breathing problems.  VA treatment records dated from July 2001 through April 2006 include systems reviews, including those dated in March 2004 and January 2006, in which the Veteran denies complaints such as shortness of breath, orthopnea, chest pain, hemoptysis or coughing.  Pulmonary findings were reported as normal.  There is no documented complaint or finding of pulmonary abnormality.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, the most probative evidence of record shows that the Veteran does not have currently diagnosed asthma.  In fact, the aforementioned post-service records are replete with reference to normal pulmonary findings.  Thus, while the Veteran may assert that he has asthma, the most probative evidence of record, VA treatment records, do not reflect a diagnosed chronic disability relating to his asthma.  The Board notes by analogy that the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In light of the foregoing, the Board finds that service connection for asthma is not warranted.

In making this determination, the Board has considered the Veteran's own statements in support of his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation or diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.  In the present case, the determinative issue is one of medical diagnosis; thus, the Veteran is not competent to provide evidence on the issue.  Moreover, the Veteran himself has denied the existence of manifestations of the claimed asthma on multiple occasions.  

As explained above, the medical evidence shows no asthma at anytime during the pendency of this claim.  Therefore, the claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Seizure Disorder

The Veteran asserts that his seizure disorder is related to service.  Service medical records show no seizures or related complaints.  A seizure disorder was first documented in VA treatment records dated in July 2001.  At that time the Veteran presented with a new seizure.  It was noted that he had a history of alcohol abuse including drinking a pint of liquor daily.  He quit drinking and had a seizure in which he was described as shaking at 4:30 a.m. for five to six minutes.  A CT scan was normal.  He was placed on Librium taper and had no alcohol thereafter.  Finally, he reported elevated blood pressures for years but noted that he had not sought treatment.  The assessment was that the seizure was likely related to alcohol or hypertension.  He did not follow up with treatment as directed.  Subsequent treatment records show additional seizures in January 2004 and March 2005, both times when he abruptly stopped his Dilantin.  Additional VA records show abnormal EEG and further diagnostic studies with the epilepsy clinic.  

Thus, the record discloses that a seizure disorder was not present in service or until many years after service, in 2001.  There is no competent evidence of a seizure disorder in service nor is there any competent evidence of a nexus between the current seizure disorder and service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, there is no evidence to support the Veteran's contentions of a connection.  

In this case the preponderance of the evidence is against a finding that there is a causal relationship between the Veteran's current seizure disorder and his active service.  

In reaching this conclusion, the Board has considered the Veteran's contentions.  Lay statements may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the instant case, however, the evidence of record does not demonstrate that the Veteran, who is competent to comment on post-service symptoms and his experiences in service, has the requisite expertise to render a medical diagnosis or to comment on a question of medical causation or aggravation.  Moreover, to the extent that the Veteran is claiming that he has had seizures since service, the Board has not found the Veteran to be credible.  His statements are self serving and contradicted by the post service treatment records which fail to show complaints of seizures prior to 2001.  In light of the foregoing, the Board finds that service connection is not warranted.


ORDER

As no new and material evidence has been presented to reopen the claim of entitlement to service connection for a right knee disability characterized as post patellar tendon rupture with osteoarthritis, the claim remains denied.  

As no new and material evidence has been presented to reopen the claim of entitlement to service connection for a left knee disability characterized as post patellar tendon rupture with osteoarthritis, the claim remains denied.  

As no new and material evidence has been presented to reopen the claim of entitlement to service connection for a back disability, the claim remains denied.  

As no new and material evidence has been presented to reopen the claim of entitlement to service connection for a right ankle disability, the claim remains denied.  

As no new and material evidence has been presented to reopen the claim of entitlement to service connection for a heart disability claimed as cardiac arrhythmia, the claim remains denied.  

As no new and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension, the claim remains denied.  

Service connection for asthma is denied.

Service connection for seizure disorder, claimed as epilepsy, is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


